NEUBERGER BERMAN INCOME FUNDS MANAGEMENT AGREEMENT SCHEDULE A SERIES OF NEUBERGER BERMAN INCOME FUNDS Neuberger Berman Core Bond Fund Neuberger Berman Emerging Markets Income Fund Neuberger Berman Floating Rate Income Fund Neuberger Berman New York Municipal Income Fund Neuberger Berman Short Duration High Income Fund Neuberger Berman Unconstrained Bond Fund Date:January 29, 2014 NEUBERGER BERMAN INCOME FUNDS MANAGEMENT AGREEMENT SCHEDULE B RATE OF COMPENSATION Compensation pursuant to Paragraph 3 of the Management Agreement shall be calculated in accordance with the following schedules: NEUBERGER BERMAN CORE BOND FUND 0.250% of the first $500 million of average daily net assets 0.225% of the next $500 million of average daily net assets 0.200% of the next $500 million of average daily net assets 0.175% of the next $500 million of average daily net assets 0.150% of average daily net assets in excess of $2 billion NEUBERGER BERMAN EMERGING MARKETS INCOME FUND 0.55% of average daily net assets NEUBERGER BERMAN FLOATING RATE INCOME FUND 0.50% of average daily net assets NEUBERGER BERMAN NEW YORK MUNICIPAL INCOMEFUND 0.250% of the first $500 million of average daily net assets 0.225% of the next $500 million of average daily net assets 0.200% of the next $500 million of average daily net assets 0.175% of the next $500 million of average daily net assets 0.150% of average daily net assets in excess of $2 billion NEUBERGER BERMAN SHORT DURATION HIGH INCOME FUND 0.45% of average daily net assets NEUBERGER BERMAN UNCONSTRAINED BOND FUND 0.60% of average daily net assets Date: January 29, 2014
